EXECUTION




--------------------------------------------------------------------------------

ESCROW AGREEMENT
dated as of May 28, 2013
among
SYNIVERSE MAGELLAN FINANCE, LLC,
BARCLAYS BANK PLC,
as Administrative Agent
and
Wilmington Trust, N.A.,
as Escrow Agent



--------------------------------------------------------------------------------








 




--------------------------------------------------------------------------------




ESCROW AGREEMENT
This ESCROW AGREEMENT (this “Agreement”) is made and entered into as of May 28,
2013 by SYNIVERSE MAGELLAN FINANCE, LLC, a Delaware limited liability company
(the “Company”), BARCLAYS BANK PLC, as administrative agent (in such capacity,
the “Administrative Agent”) under the Credit Agreement referred to below, and
Wilmington Trust, N.A., as escrow agent and depositary bank (collectively, in
such capacities, the “Escrow Agent”) with respect to the Escrow Account (as
hereinafter defined).
W I T N E S S E T H
WHEREAS, the Company, the Lenders (as defined below), the Administrative Agent,
and the other agents party thereto have entered into that certain Credit
Agreement, dated as of February 4, 2013 (as amended by that certain First
Amendment dated as of the date hereof and as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein but not otherwise defined shall have the meaning
given to such terms in the Credit Agreement);
WHEREAS, pursuant to Section 2.01(a) of the Credit Agreement, the Lenders will
make the Initial Term Loans to the Borrower, and the Borrower will deposit (or
direct the Administrative Agent to deposit) into the Escrow Account (as defined
herein) on the date hereof (the “Funding Date”) an amount constituting the net
proceeds from the Initial Term Loans under the Credit Agreement (the “Escrow
Deposit Amount”) plus the Additional Escrow Deposit Amount (as defined herein),
which amounts shall be held by the Escrow Agent for the ratable benefit of the
Secured Parties until released in accordance with the terms hereof;
WHEREAS, pursuant to Section 6.11 of the Credit Agreement, the Company intends
to use the proceeds of the Initial Term Loans to finance a portion of the
Acquisition, including any fees, commissions and expenses associated therewith;
and
WHEREAS, the Escrow Agent has opened an escrow account (the “Escrow Account”)
with Wilmington Trust, National Association, in the name of the Administrative
Agent to hold the Escrowed Funds until the earlier to occur of (i) the Escrow
Release Date, and (ii) 5:00 p.m. (New York City time) on the Special Mandatory
Prepayment Date;
NOW, THEREFORE, in consideration of the premises herein contained, and in order
to induce the Lenders to make the Initial Term Loans, the Company hereby agrees
with the Escrow Agent and the Administrative Agent, for the ratable benefit of
the Secured Parties, as follows:



 




--------------------------------------------------------------------------------




SECTION 1.Certain Definitions; Appointment of the Escrow Agent; Pledge and Grant
of Security Interest; Deposit of Escrowed Funds.
1.1    Certain Definitions. Capitalized terms used herein will have the
respective meanings ascribed to them below:
“Additional Escrow Deposit Amount” means an amount of Dollars and/or Treasury
Securities equal to $14,291,666.67 which shall be comprised of (a) an amount
sufficient (in the good faith determination of the Company) to pay accrued and
unpaid interest on the principal amount of the Initial Term Loans from the
Funding Date to, but excluding, August 28, 2013 plus (b) an amount equal to the
Deduction Amount.
“Administrative Agent” has the meaning specified in the introductory paragraph
hereof.
“Agreement” has the meaning specified in the introductory paragraph hereof.
“Company” has the meaning specified in the introductory paragraph hereof.
“Credit Agreement” has the meaning set forth in the recitals hereto.
“Deduction Amount” means the amount of the Term Upfront Fees (as defined in the
Credit Agreement) and the amount of commitment fees due under section 2.09(a) of
the Credit Agreement.
“Earnings” has the meaning specified in Section 9(b).
“Escrow Account” has the meaning specified in the recitals hereto.
“Escrow Agent” means the Person named as the “escrow agent” in the introductory
paragraph of this Agreement until a successor escrow agent shall have become
such, in accordance with Section 10.11 or 10.12 hereof, and thereafter “Escrow
Agent” means the Person who is then the Escrow Agent hereunder.
“Escrow Deposit Amount” has the meaning specified in recitals hereto.
“Escrow Investments” means, at any time, any of the following: investments in
time deposit accounts, certificates of deposit and money market deposit
accounts, in each case maturing no later than August 28, 2013, entitled to U.S.
federal deposit insurance for the full amount thereof or issued by a bank or

2
 




--------------------------------------------------------------------------------




trust company (including the Escrow Agent or an affiliate of the Escrow Agent)
that is organized under the laws of the United States of America or any state
thereof having capital, surplus and undivided profits aggregating in excess of
$500.0 million.
“Escrow Release Date” means the date on or prior to the Outside Date on which
each of the conditions referred to in the Officer’s Certificate shall have been
satisfied.
“Escrow Termination Notice” means a notice in the form of Exhibit B hereto
signed by an Officer of the Company.
“Escrowed Funds” means the Escrow Deposit Amount, any Additional Escrow Deposit
Amount, any Escrow Investments on deposit in the Escrow Account and all
interest, dividends and other distributions and payments and earnings thereon
and any other amounts or property now or hereafter credited to the Escrow
Account.
“Funding Date” has the meaning specified in the recitals hereto.
“Holdings” means Syniverse Holdings, Inc.
“Lenders” means the lenders from time to time party to the Credit Agreement.
“Losses” has the meaning specified in Section 7.
“Officer” means, with respect to any Person, the principal executive officer,
the president, any vice president, the chief financial officer, the controller,
the treasurer or the secretary (a) of such Person or (b) if such Person is owned
or managed by a single entity, of such entity (or any other individual
designated as an “Officer” for purposes of this Agreement by the board of
directors or members of such Person).
“Officer’s Certificate” means a certificate in the form of Exhibit A hereto
(including the appropriate attachments) signed by an Officer of the Company.
“Outside Date” means the “Expiration Date”, as such term is defined in the
Credit Agreement.  
“Secured Parties” has the meaning specified in Section 1.3(b).
“Special Mandatory Prepayment” shall have the meaning set forth in Section 5(b).

3
 




--------------------------------------------------------------------------------




“Special Mandatory Prepayment Date” means the first Business Day following the
earliest to occur of (i) the consummation of the Acquisition without the
Escrowed Funds, (ii) August 28, 2013, (iii) the date on which the Escrow Agent
has received an Escrow Termination Notice from the Company and (iv) the earlier
of (a) the date on which the Purchase and Sale Agreement is terminated and the
Escrow Agent is given written notice thereof by the Company and (b) three
Business Days after the date of such termination.
“Special Mandatory Prepayment Price” means a price equal to the sum of (i)
100.0% of the initial principal amount of the Initial Term Loans (for the
avoidance of doubt, without any deduction for the Deduction Amount or any other
amounts) plus accrued and unpaid interest on the Initial Term Loans, if any,
from and including the Funding Date to, but excluding, the Special Mandatory
Prepayment Date and (ii) any other fees, expenses or amounts owing and unpaid
under the Credit Agreement.
“Special Optional Prepayment Amount” means the amount specified in a Special
Optional Prepayment Notice as the Special Optional Prepayment Amount.
“Special Optional Prepayment Notice” means a notice in the form of Exhibit C
hereto signed by an Officer of the Company.
“Treasury Securities” means any investment in obligations issued or guaranteed
by the United States government or any agency thereof.
“UCC” means the Uniform Commercial Code, as in effect from time to time in the
State of New York.
1.2    Appointment of the Escrow Agent. The Administrative Agent and the Company
hereby appoint Wilmington Trust, N.A., as Escrow Agent in accordance with the
terms and conditions set forth herein and the Escrow Agent hereby accepts such
appointment.
1.3    Grant of Security Interest.
(a)    It is the intention of the parties hereto that this Agreement create a
true escrow and the Company have no ownership of, or rights in, the Escrow
Account or the Escrowed Funds other than the limited contractual right to
receive the Escrowed Funds under the circumstances specified in Section 5
hereof.
(b)    If, notwithstanding the intention of the parties set forth in Section
1.3(a) hereof, the Company is determined to have any interest in the Escrow
Account or any of the Escrowed Funds, then as security for the due and punctual
payment when due of all

4
 




--------------------------------------------------------------------------------




amounts that may be payable from time to time under the Credit Agreement, now or
hereafter arising (the “Obligations”), the Company hereby pledges, assigns and
grants to the Administrative Agent for the benefit of the Administrative Agent
and the Lenders (the Lenders and Administrative Agent collectively, the “Secured
Parties”), a continuing security interest in, and a lien on, the Escrow Account
and the Escrowed Funds.
(c)    The parties hereto hereby acknowledge and agree that the Escrow
Investments and any investment property, financial asset, security, instrument
or cash or cash balances (irrespective of the currency in which such cash or
cash balances are denominated)) credited to the Escrow Account shall be treated
as a “financial asset” within the meaning of Section 8-102(a)(9) of the UCC. The
parties agree that the State of New York is, and will continue to be, the Escrow
Agent’s jurisdiction for purposes of the UCC so long as the security interests
granted by the Company in favor of the Administrative Agent for the benefit of
the Secured Parties pursuant to this Agreement shall remain in effect.
(d)    Notwithstanding any other provision of this Agreement, if at any time the
Escrow Agent receives (i) any entitlement order (as such term is defined in
Section 8-102(a)(8) of the UCC) with respect to any financial asset credited to
the Escrow Account or (ii) any instruction (within the meaning of Section
9-104(b) of the UCC) concerning the disposition of funds held in the Escrow
Account from the Administrative Agent, the Escrow Agent shall comply with such
entitlement order or instruction, as applicable, without further consent of the
Company or any other person. The Administrative Agent hereby agrees with the
Company that it shall not give any entitlement orders or instructions, as
applicable, unless the Loans become subject to a Special Mandatory Prepayment.
(e)    The Escrow Agent hereby agrees that all property delivered to the Escrow
Agent for crediting to the Escrow Account and all Escrow Investments will be
promptly credited to the Escrow Account by the Escrow Agent. The Escrow Agent
represents and warrants that it has not entered into, and agrees that it will
not enter into, any control agreement or any other agreement relating to the
Escrow Account with any Person without the prior written consent of the Company
and the Administrative Agent.
(f)    The Company agrees to take all steps reasonably requested by the
Administrative Agent in connection with the perfection of the Administrative
Agent’s security interest in the Escrow Account and, without limiting the
generality of the foregoing, the Company hereby authorizes the Administrative
Agent to file one or more UCC financing statements in such jurisdictions and
filing offices and containing such description of collateral as the
Administrative Agent may determine is necessary or advisable in order to perfect
the security interest granted herein.

5
 




--------------------------------------------------------------------------------




(g)    Upon the release of any Escrowed Funds pursuant to Section 5 hereof, the
security interest of the Administrative Agent for the benefit of the Secured
Parties shall automatically terminate with respect to any such released Escrowed
Funds without any further action and the Escrowed Funds so released shall be
delivered to the recipient free and clear of any and all liens, claims or
encumbrances of any person, including, without limitation, the Administrative
Agent and the Secured Parties. The Administrative Agent agrees that, upon the
release of the Escrowed Funds pursuant to Section 5 hereof, it will promptly
execute and deliver such agreements and instruments in form and substance
reasonably satisfactory to the Company, as the Company may reasonably request
and at the expense of the Company, to further evidence the release of the
security interests and liens in such released Escrow Funds granted to the Escrow
Agent hereunder.
1.4    Deposit of Escrowed Funds. On the Funding Date, the Company (i) shall
borrow the Initial Term Loans under the Credit Agreement and shall deposit (or
direct the Administrative Agent to deposit) the Escrow Deposit Amount into the
Escrow Account and (ii) shall deposit (or cause to be deposited) the Additional
Escrow Deposit Amount into the Escrow Account.
SECTION 2.     [RESERVED].
SECTION 3.    Creation and Maintenance of the Escrow Account.
(h)    Concurrently with or prior to the Funding Date, the Escrow Agent shall
establish (and at all times until the escrow terminates pursuant to Section
10.7, the Escrow Agent shall maintain and administer) in accordance with this
Agreement, the Escrow Account. The Administrative Agent will be the entitlement
holder and customer of the Escrow Agent with respect to the Escrow Account. The
Company will not have any access to the Escrow Account or funds, investments or
other assets credited thereto, other than the limited contractual right to
receive the Escrowed Funds under the circumstances specified in Section 5
hereof.
(i)    The Escrow Agent shall cause the Escrow Account to be, and the Escrow
Account shall be, separate from all other accounts (including any other escrow
account).
SECTION 4.    Investing of Amounts in the Escrow Account.
(a)    As long as the Escrowed Funds are deposited in the Escrow Account the
Escrowed Funds will be invested and reinvested by the Escrow Agent in Escrow
Investments in accordance with the written instructions of the Company. All such
investments shall be purchased in the name of the Escrow Agent. Any interest or
other income received on such investment and reinvestment of the Escrowed Funds
will become part of the Escrowed Funds and any losses incurred on such
investment and

6
 




--------------------------------------------------------------------------------




reinvestment of the Escrowed Funds will be debited against the Escrowed Funds.
The Escrow Agent is hereby authorized and directed to sell or redeem any such
Escrow Investments as it deems necessary to make any payments or distributions
required under this Agreement.
(b)    In the absence of written direction from the Company as to a particular
investment to be made, the Escrowed Funds will remain uninvested. In no event
shall the Escrow Agent be liable for any investment loss, fees, taxes or other
charges arising from or related to any such investment, reinvestment or
liquidation of an Escrow Investment (including liquidation thereof prior to
their maturity) unless such loss, fee, taxes or other charge results from
Escrowed Funds being invested in investments other than in accordance with the
written instructions of the Company or the Escrow Agent’s own bad faith, gross
negligence or willful misconduct. For the avoidance of doubt, to the extent that
the value of any Escrow Investment declines, the Company shall not have any
obligation to deposit additional funds in the Escrow Account or to ensure that
at all times the aggregate amount of the Escrowed Funds equals or exceeds the
Special Mandatory Prepayment Price.
(c)    Neither the Escrow Agent nor the Administrative Agent shall be
responsible for calculating amounts to be disbursed hereunder, and each shall be
entitled to conclusively rely on written instructions from the Company delivered
in accordance with this Agreement, which instructions shall include wiring
instructions, if not provided for herein. The Escrow Agent is hereby authorized
to execute purchases and sales of investments permitted by this Agreement
through the facilities of its own trading or capital markets operations or those
of any affiliated entity. In no event will the Escrow Agent or the
Administrative Agent be responsible for making any such investment selection,
and the Company and the Administrative Agent acknowledge that the Escrow Agent
is not providing investment supervision, recommendations or advice.
SECTION 5.    Disbursements. The Escrow Agent shall hold the Escrowed Funds in
the Escrow Account, and shall not release the same, or any portion thereof,
except:
(a)    If on any Business Day on or prior to the Outside Date, the Escrow Agent
and the Administrative Agent receive (i) at or prior to 12:30 p.m. (New York
City time) on such date or after 7:00 p.m. (New York City Time) on the day prior
to such date, an Officer’s Certificate, the Escrow Agent shall at or prior to
2:00 p.m. on such date release all the Escrowed Funds to the Company, or as
otherwise directed in writing by the Company, in accordance with the
instructions provided in the Officer’s Certificate or (ii) after 12:30 p.m. (New
York City time) and prior to 7:00 p.m. (New York City time) on such date , an
Officer’s Certificate, the Escrow Agent shall promptly (and in any event prior
to 9:00 a.m. (New York City time) on the next succeeding Business Day) release
all

7
 




--------------------------------------------------------------------------------




the Escrowed Funds to the Company, or as otherwise directed in writing by the
Company, in accordance with the instructions provided in the Officer’s
Certificate. Any such Officer’s Certificate may state that the release of the
Escrowed Funds is conditioned upon the occurrence or non-occurrence of any event
specified therein, in which case such notice may be revoked by the Company if
such condition is not satisfied.
(b)    If (i) the Escrow Agent has not received an Officer’s Certificate at or
prior to 5:00 p.m. (New York City time) on the Outside Date, or (ii) the Escrow
Agent has received an Escrow Termination Notice from the Company on or prior to
the Outside Date or (iii) the Purchase and Sale Agreement is terminated (notice
of which must be given by the Company to the Escrow Agent within three Business
Days thereof), then, in each case, the Escrow Agent shall (x) at any time on or
prior to the applicable Special Mandatory Prepayment Date liquidate all Escrowed
Funds then held by it and (y) at any time on or prior to the applicable Special
Mandatory Prepayment Date release (A) an amount of the Escrowed Funds to the
Administrative Agent in accordance with the written instructions of the
Administrative Agent equal to the Special Mandatory Prepayment Price (which
shall be reduced to reflect any prior or substantially contemporaneous payment
of any Special Optional Prepayment Amount pursuant to Section 5(c) below) for
application pursuant to Section 2.05(b)(iv) of the Credit Agreement (the
“Special Mandatory Prepayment”) and (B) any remaining amount of the Escrowed
Funds to the Company in accordance with the written instructions of the Company.
(c)    If the Escrow Agent has received a Special Optional Prepayment Notice
from the Company on or prior to the Outside Date, then the Escrow Agent shall
(x) within one Business Day of receipt of such notice liquidate all or a portion
of the Escrowed Funds then held by it sufficient to pay the Special Optional
Prepayment Amount, as identified in the Special Optional Prepayment Notice, and
(y) within one Business Day of such notice release (A) an amount of the Escrowed
Funds equal to the Special Optional Prepayment Amount as directed by the Initial
Borrower for application pursuant to the final proviso of Section 2.05(a)(i) of
the Credit Agreement and (B) any remaining amount of the Escrowed Funds shall
remain in the Escrow Account for further distribution in accordance with
Sections 5(a) or 5(b) of this Agreement.
(d)    Notwithstanding anything in this Agreement to the contrary, the Escrow
Agent shall disburse the Escrowed Funds as directed pursuant to a final judgment
(without further right of appeal) of a court of competent jurisdiction;
provided, however, that the Escrow Agent shall provide notice thereof to the
Company and the Administrative Agent prior to such disbursement.

8
 




--------------------------------------------------------------------------------




SECTION 6.    Escrow Agent’s Limitation of Liability to the Company.
(a)    The duties, responsibilities and obligations of the Escrow Agent shall be
limited to those expressly set forth herein and no duties, responsibilities or
obligations shall be inferred or implied. Under no circumstances will the Escrow
Agent be deemed to be a fiduciary to any party hereto or any other person under
this Agreement. The Escrow Agent shall not be subject to, nor required to comply
with, any other agreement between or among any or all of the other parties
hereto or to which any of them is a party, even though reference thereto may be
made herein or such agreement has been given to the Escrow Agent, or to comply
with any direction or instruction (other than those contained herein or
delivered in accordance with this Agreement) from any such party or any entity
acting on its behalf. The Escrow Agent shall not be required to, and shall not,
except as otherwise specified in this Agreement, expend or risk any of its own
funds or otherwise incur any financial liability in the performance of any of
its duties or the exercise of its rights hereunder.
(b)    If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrowed Funds (including,
but not limited to, orders of attachment or garnishment or other forms of levies
or injunctions or stays relating to the transfer of the Escrowed Funds), the
Escrow Agent is authorized to comply therewith in any manner as it or its legal
counsel of its own choosing deems appropriate and if the Escrow Agent complies
with any such judicial or administrative order, judgment, decree, writ or other
form of judicial or administrative process, the Escrow Agent shall not be liable
to the Company, the Administrative Agent or the Lenders even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect; provided,
however, that the Escrow Agent shall inform the Company and the Administrative
Agent promptly and no later than two Business Days thereafter of the receipt of
such order, judgment, decree, writ or process and, to the extent permitted under
applicable law, will deliver to the Company and the Administrative Agent all
relevant documents ancillary to such order, judgment, decree, writ or process so
that the Company may seek an appropriate protective order or pursue other legal
remedies; provided, further, however, that the Escrow Agent will not comply with
such judicial or administrative order, judgment, decree, writ or judicial or
administrative process until such time as it is, in the opinion of its counsel,
legally compelled to do so.
(c)    In no event shall the Escrow Agent be liable (i) for acting in good faith
in accordance with or relying in good faith upon any instruction, notice,
demand, certificate or document reasonably believed by it to be from the Company
or any Person acting on behalf of the Company so long as such action is
reasonably believed by it to be taken in accordance with the rights or powers
conferred upon it by this Agreement,

9
 




--------------------------------------------------------------------------------




(ii) for the acts or omissions of its nominees, correspondents, designees,
agents, subagents or subcustodians acting in accordance with the terms of this
Agreement; provided that such nominees, correspondents, designees, agents,
subagents or subcustodians were chosen with due care by the Escrow Agent, or
(iii) for an amount in excess of the value of the Escrowed Funds, valued as of
the date of deposit, plus all interest, dividends and other distributions and
payments thereon.
(d)    The Escrow Agent shall not incur any liability to the Company, the
Administrative Agent or the Lenders for not performing any act or fulfilling any
duty, obligation or responsibility hereunder by reason of any occurrence beyond
the control of the Escrow Agent (including, but not limited to, any act or
provision or any present or future law or regulation or governmental authority,
any act of God or war or the unavailability of the Federal Reserve Bank wire or
telex or other wire or communication facility).
(e)    The Escrow Agent shall not be responsible in any respect for the form,
execution, validity, value or genuineness of documents, or for any description
therein, or for the identity, authority or rights of persons executing or
delivering or purporting to execute or deliver any such document, security or
endorsement. In no event shall the Escrow Agent be liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including, but
not limited to, lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.
(f)    In the event of any ambiguity or uncertainty hereunder or in any notice,
instruction or other communication received by the Escrow Agent hereunder, the
Escrow Agent may refrain from taking any action other than releasing the
Escrowed Funds in accordance with Section 5 hereof, unless the Escrow Agent
receives written instructions, signed by each of the Company and the
Administrative Agent, which eliminates such ambiguity or uncertainty.
(g)    The Escrow Agent and its directors, officers, employees, attorneys and
agents shall be entitled to conclusively rely on any communication, instrument
or document reasonably believed by it or them to be genuine and correct and to
have been signed or sent by the proper Person or Persons. Any communication,
instrument or document required or permitted under this Agreement shall be in
writing and shall be given to the address set forth in Section 10.1 (or to such
other address as may be substituted therefor by written notification to the
other parties hereto). Notices to the Escrow Agent shall be deemed to be given
when actually received by the Escrow Agent. Whenever under the terms hereof the
time for giving a notice or performing an act falls upon a non-Business Day,
such time shall be extended to the next Business Day on which the Escrow Agent
is open for business.

10
 




--------------------------------------------------------------------------------




(h)    In the event of any dispute between, or conflicting claims, demands or
instructions by or among, any parties to this Agreement (other than the Escrow
Agent) with respect to any Escrowed Funds, the Escrow Agent shall be entitled to
refuse to comply with any and all claims, demands or instructions with respect
to such Escrowed Funds so long as such dispute or conflict shall continue, and
the Escrow Agent shall not be or become liable in any way for such failure or
refusal to comply with such conflicting claims, demands or instructions;
provided, however, notwithstanding anything to the contrary in the foregoing,
the Escrow Agent shall release the Escrowed Funds in accordance with Section 5.
The Escrow Agent shall be entitled to refuse to act until either (i) such
conflicting or adverse claims or demands shall have been determined by a final
order, judgment or decree of a court of competent jurisdiction, which order,
judgment or decree is not subject to appeal, or settled by agreement between the
conflicting parties as evidenced in a writing satisfactory to the Escrow Agent
or (ii) the Escrow Agent shall have received security or an indemnity
satisfactory to it sufficient to hold it harmless from and against any and all
Losses (as defined herein) which it may incur by reason of so acting. The Escrow
Agent may, in addition, elect to commence an interpleader action or seek other
judicial relief or orders as it may deem necessary. The costs and expenses
(including reasonable attorneys’ fees and expenses) incurred in connection with
such proceeding shall be paid by, and shall be deemed an obligation of, the
Company.
(i)    The rights and remedies conferred upon the Escrow Agent and each of the
parties hereto shall be cumulative, and the exercise or waiver of any such right
or remedy shall not preclude or inhibit the exercise of any additional rights or
remedies. The waiver of any right or remedy hereunder shall not preclude the
subsequent exercise of such right or remedy.
SECTION 7.    Indemnity. The Company shall indemnify, hold harmless and defend
the Escrow Agent and its directors, officers, agents and employees, from and
against any and all claims, losses, actions, obligations, liabilities, damages,
costs and expenses (collectively, “Losses”) directly or indirectly arising out
of, relating to or in connection with its acceptance of its appointment
hereunder or its performance as Escrow Agent (including but not limited to
Losses incurred by the Escrow Agent in connection with its successful defense,
in whole or in part, of any claim of bad faith, willful misconduct or gross
negligence on its part), except to the extent that such Losses arise from the
Escrow Agent’s bad faith, willful misconduct or gross negligence. The benefits
of this Section 7 shall survive the termination of this Agreement and the
resignation or removal of the Escrow Agent.
SECTION 8.    Expenses. The Company agrees to pay or reimburse the Escrow Agent
for (1) all of its reasonable and documented out-of-pocket costs and expenses
incurred in connection with this Agreement, any other documents prepared in
connection

11
 




--------------------------------------------------------------------------------




herewith and the transactions contemplated hereby, and (2) the reasonable and
documented fees, charges and disbursements of one counsel to the Escrow Agent.
SECTION 9.    Tax Matters.
(a)    Tax Certifications and Withholding. Each of the parties hereto shall upon
request furnish the other parties with an original completed Internal Revenue
Service Form W-8, Form W-9, or other applicable form or documentation. The
Escrow Agent shall withhold any taxes as may be required by law and shall remit
such taxes to the appropriate authorities.
(b)    Tax Ownership. The parties hereto agree that solely for tax purposes,
(i) the Company or Holdings will be treated as the owner of the Escrowed Funds
and any and all income that is included in, earned on, or derived from, the
Escrowed Funds (the “Earnings”), and (ii) to the extent permitted by applicable
law, the Company or Holdings will report the Earnings as its income in the
taxable year or years in which such income is properly includible and will pay
any taxes attributable thereto, regardless of whether any distributions are made
from the Escrow Account.
SECTION 10.    Miscellaneous Provisions.
10.1    Notices. Any notice, direction or communication given hereunder and any
deliveries made hereunder shall be sufficiently given if in writing and
delivered in person or mailed by first class mail, commercial courier service or
telecopier communication, addressed as follows:
if to the Company:

Syniverse Magellan Finance, LLC
8125 Highwoods Palm Way
Tampa, FL 33647
Attention: Laura E. Binion
(P) 813.637.5915
(F) 813.637.5882
(E) laura.binion@syniverse.com

with a copy to:

12
 




--------------------------------------------------------------------------------




Mark Johnson
The Carlyle Group
1001 Pennsylvania Avenue, NW
Suite 220 South
Washington, DC 20004-2505
(P) 202.729.5364
(F) 202.347.1692
(E) mark.johnson.@carlyle.com
Jeffrey E. Ross
Debevoise & Plimpton LLP
919 Third Ave
Suite 1000
New York, NY 10022-3916
(P) 212 909 6465
(F) 212 909 6836
(E) jeross@debevoise.com
if to the Administrative Agent:

Barclays Bank PLC
Bank Debt Management Group
745 Seventh Avenue
New York, NY 10019
Attn: Syniverse Holdings, Inc.
Portfolio Manager: Ritam Bhalla / Greg Fishbein
Tel: 212-526-1819 / 212-526-3441
Facsimile: 646-758-2774 / 212-526-5115
Electronic Mail: ritam.bhalla@barcap.com / gregory.fishbein@barcap.com
if to the Escrow Agent:

Wilmington Trust, N.A
Corporate Client Services
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attn: Aaron R. Soper
Telephone: (612) 217-5639
Facsimile: (612) 217-5651
Electronic Mail: ASoper@WilmingtonTrust.com/ FMcDonald@WilmingtonTrust.com

13
 




--------------------------------------------------------------------------------




or, as to any such party, at such other address as shall be designated by such
party in a written notice to each other party complying as to delivery with the
terms of this Section 10.1. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices and other communications sent by
facsimile or delivered electronically shall be deemed to have been given when
sent (except that, if given after normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Whenever under the terms hereof the time for giving a notice
or performing an act falls upon a non-Business Day, such time shall be extended
to the next Business Day on which the Escrow Agent is open for business.
10.2    Severability. The provisions of this Agreement are severable, and if any
clause or provision shall be held invalid, illegal or unenforceable in whole or
in part in any jurisdiction, then such invalidity or unenforceability shall
affect in that jurisdiction only such clause or provision, or part thereof, and
shall not in any manner affect such clause or provision in any other
jurisdiction or any other clause or provision of this Agreement in any
jurisdiction.
10.3    Headings. The headings in this Agreement have been inserted for
convenience of reference only, are not to be considered a part hereof and shall
in no way modify or restrict any of the terms or provisions hereof.
10.4    Counterparts Originals. This Agreement may be signed in separate
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same agreement. All signatures of the parties to
this agreement may be transmitted by facsimile or other means of electronic
image transmission (i.e. a “.pdf” file attached to an electronic mail message),
and such facsimile or other electronically transmitted image will, for all
purposes, be deemed to be the original signature of such party whose signature
it reproduces, and will be binding upon such party.
10.5    Benefits of this Agreement. This Agreement shall be binding upon the
parties hereto, and each of their respective transferees, successors and
assigns, and shall inure, together with the rights and remedies of the Escrow
Agent hereunder, to the benefit of the parties hereto and each of their
respective successors, permitted transferees and assigns. Nothing in this
Agreement, express or implied, shall give to any person, other than the parties
hereto and their successors hereunder, any benefit or any legal or equitable
right, remedy or claim under this Agreement.
10.6    Amendments, Waivers and Consents. None of the terms or provisions of
this Agreement may be waived, amended, supplemented or otherwise modified except
pursuant to a written instrument executed by all the parties hereto. None of the
parties

14
 




--------------------------------------------------------------------------------




hereto shall be deemed, by any act, delay, indulgence, omission or otherwise, to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default, or in any breach of any of the terms and conditions hereof.
Failure of any of the parties hereto to exercise, or delay in exercising, any
right, power or privilege hereunder shall not preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by any of the parties hereto of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such party
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any rights or remedies provided by law.
10.7    Termination. This Agreement (other than as provided in Section 10.8
hereof) shall terminate immediately upon the disbursement of all amounts held in
the Escrow Account in accordance with Section 5 hereof. The Escrow Agent further
agrees to execute and deliver such documents, instruments or other agreements as
the Company or the Administrative Agent may reasonably request (all at the
expense of the Company) to evidence the terminations contemplated in this
Section 10.7.
10.8    Survival Provisions. Anything herein to the contrary notwithstanding,
(a) all representations, warranties and covenants of the Company contained
herein shall survive the execution and delivery of this Agreement, and shall
terminate only upon the termination of this Agreement, and (b) the provisions of
Sections 6, 7 and 8 hereof and the Miscellaneous provisions in Sections 10.1
through 10.10 and 10.14 through 10.16 shall survive the termination of this
Agreement and the resignation or removal of the Escrow Agent.
10.9    Waivers. The Company waives presentment and demand for payment of any of
the Special Mandatory Prepayment, protest and notice of dishonor or default with
respect to any of the Special Mandatory Prepayment, and all other notices to
which the Company might otherwise be entitled, except as otherwise expressly
provided herein or in the Credit Agreement.
10.10    Authority of the Escrow Agent.
(a)    The Escrow Agent shall have, and be entitled to exercise, all powers
hereunder that are specifically granted to the Escrow Agent by the terms hereof,
together with such powers as are reasonably incidental thereto but no duties,
obligations or powers shall be inferred or implied. The Escrow Agent may perform
any of its duties hereunder by or through agents, attorneys, experts,
accountants, advisors or employees and the exculpatory provisions provided
herein shall be equally applicable to such Persons. The Escrow Agent shall be
entitled to retain counsel and to act in reliance upon the advice of counsel
concerning any matters arising hereunder. Except as otherwise expressly

15
 




--------------------------------------------------------------------------------




provided in this Agreement or the Credit Agreement, neither the Escrow Agent nor
any director, officer, employee, attorney or agent of the Escrow Agent shall be
liable to the Company for any action taken or omitted to be taken by the Escrow
Agent, in its capacity as Escrow Agent, hereunder, except for its own gross
negligence or willful misconduct.
(b)    The Escrow Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and the Company shall not be obligated or entitled to make any inquiry
respecting such authority.
10.11    Removal of Escrow Agent; Successor Escrow Agent by Merger, etc.
(a)    The Company, with the consent of the Administrative Agent (such consent
not to be unreasonably withheld) may remove the Escrow Agent at any time by
giving to the Escrow Agent two Business Days’ prior notice in writing signed by
the Company.
(b)    Within two Business Days after giving the foregoing notice of removal to
the Escrow Agent, the Company and the Administrative Agent shall jointly appoint
a successor Escrow Agent. If a successor Escrow Agent has not accepted such
appointment by the end of such two-Business Day period or such successor Escrow
Agent has not become so bound, the existing Escrow Agent may, in its sole
discretion, apply to a court of competent jurisdiction for the appointment of a
successor Escrow Agent or for other appropriate relief. The costs and expenses
(including reasonable attorneys’ fees and expenses) incurred by the existing
Escrow Agent in connection with such proceeding will be paid by, and be deemed
to be solely an obligation of, the Company.
(c)    Upon receipt of the notice of identity of the successor Escrow Agent, the
Escrow Agent shall deliver the Escrowed Funds then held hereunder to the
successor Escrow Agent.
(d)    If the Escrow Agent consolidates, merges or converts into, or transfers
all or substantially all of its corporate trust business to, another
corporation, the successor corporation without any further act shall be the
successor Escrow Agent.
10.12    Resignation. The Escrow Agent may resign its appointment hereunder upon
15 Business Days’ prior notice to the Company and the Administrative Agent. Upon
the effective date of such resignation, the Escrow Agent shall deliver the
Escrowed Funds to any substitute escrow agent designated by the Company and the
Administrative Agent jointly in writing. If the Company fails to designate a
substitute escrow agent within 15 Business Days after the giving of such notice,
the Escrow Agent may apply to a court of competent jurisdiction for the
appointment of a substitute escrow agent or for other appropriate relief. Upon
receipt of the notice of identity of the successor Escrow

16
 




--------------------------------------------------------------------------------




Agent, the Escrow Agent shall deliver the Escrowed Funds then held hereunder to
the successor Escrow Agent.
10.13    Funds Transfer. In the event funds transfer instructions are given
(other than in writing at the time of execution of the Agreement), whether in
writing, by facsimile, or otherwise, the Escrow Agent is authorized to seek
confirmation of such instructions by telephone call-back to the person or
persons designated on Schedule I hereto, and the Escrow Agent may rely upon the
confirmations of anyone purporting to be the person or persons so designated. If
the Escrow Agent is unable to contact any of the authorized representatives
identified on Schedule I, the Escrow Agent is hereby authorized to seek
confirmation of such instructions by telephone call-back to any one or more of
the Company’s or the Administrative Agent’s Officers, as applicable, as the
Escrow Agent may select and the Escrow Agent may rely upon the confirmation of
anyone purporting to be any such Officer. The persons and telephone numbers for
call-backs may be changed only in writing actually received and acknowledged by
the Escrow Agent. The parties to this Agreement acknowledge that such security
procedure is commercially reasonable.
10.14    Final Expression. This Agreement, together with the Loan Documents and
any other agreement executed in connection herewith, is intended by the parties
as a final expression of this Agreement and is intended as a complete and
exclusive statement of the terms and conditions thereof.
10.15    Rights of Lenders. No Lender shall have any independent rights
hereunder; provided that nothing in this subsection shall limit any rights
granted to the Administrative Agent under the Credit Agreement.
10.16    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial; Etc.
(a)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE
GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.
(b)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS FOR ITSELF AND
ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT TO THE
EXCLUSIVE GENERAL JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK FOR
THE COUNTY OF NEW YORK (THE “NEW YORK SUPREME COURT”), AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK (THE “FEDERAL DISTRICT
COURT,” AND TOGETHER WITH THE NEW YORK SUPREME COURT, THE “NEW YORK COURTS”) AND
APPELLATE COURTS FROM EITHER OF THEM; PROVIDED

17
 




--------------------------------------------------------------------------------




THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE (I) ANY
PARTY FROM BRINGING ANY LEGAL ACTION OR PROCEEDING IN ANY JURISDICTION FOR THE
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT AND (II) IF ALL SUCH NEW YORK COURTS
DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN THE CASE OF THE FEDERAL
DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT MATTER OF SUCH ACTION OR
PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT WITH RESPECT THERETO IN
ANOTHER COURT HAVING JURISDICTION.
(c)    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION 10.16. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 10.1 OF THIS AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
(e)    EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS
AGREEMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS
OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION
10.16(e) WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
[REMAINDER OF PAGE INTENTIONALLY BLANK]
IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed and delivered as of the date first above written.
The Company:

SYNIVERSE MAGELLAN FINANCE, LLC
By:    /s/ David W. Hitchcock    
    Name: David W. Hitchcock
    Title: Chief Financial Officer and
    Chief Administrative Officer




Administrative Agent:

By:    /s/ Ritam Bhalla    
    Name: Ritam Bhalla
    Title: Director




Escrow Agent:

Wilmington Trust, N.A.
By:    /s/ Aaron R. Soper    
    Name: Aaron R. Soper
    Title: Vice President


TELEPHONE NUMBER(S) FOR CALL-BACKS AND PERSON(S)
DESIGNATED TO CONFIRM FUNDS TRANSFER INSTRUCTIONS
If to the Company:
 
Name
Telephone Number
David W. Hitchcock
Chief Financial Officer and
Chief Administrative Officer
 
Laura E. Binion
Senior Vice President, General Counsel
and Secretary
813-637-5915
If to Administrative Agent:
 
Name
Telephone Number
Christine Aharonian
212-320-9943
Patrick Kerner
212-320-6927







FORM OF OFFICER’S CERTIFICATE
of
SYNIVERSE MAGELLAN FINANCE, LLC
This certificate is being delivered pursuant to Section 5(a) of the Escrow
Agreement, dated as of [•], 2013 (the “Escrow Agreement”), among Syniverse
Magellan Finance, LLC, a Delaware limited liability company (the “Company”),
Barclays Bank PLC, as Administrative Agent under the Credit Agreement referred
to below (in such capacity, the “Administrative Agent”), and Wilmington Trust,
N.A., as escrow agent (in such capacity, the “Escrow Agent”). Capitalized terms
used but not defined herein have the respective meanings specified in the Escrow
Agreement (including those terms defined by reference to the Credit Agreement
referred to therein).
The Company hereby certifies to the Escrow Agent through the undersigned
officer, in his capacity as such and not in his individual capacity, that, on
the date hereof, (a) all conditions to the release of the Escrowed Funds
required under Section 4.03 of the Credit Agreement have been satisfied or
waived in accordance with the Credit Agreement and (b) a copy of this
certificate has substantially contemporaneously been delivered to the
Administrative Agent.
The Company hereby directs the Escrow Agent to disburse the Escrowed Funds to
the following account by wire transfer of immediately available funds:
Account Name: [•]
Bank: [•]
ABA: [•]
DDA: [•]


[The direction above is conditioned upon the occurrence or non-occurrence of [
], and such direction may be revoked by the Company if such condition is not
satisfied.]
IN WITNESS WHEREOF, the Company, through its undersigned officer, has signed
this Officer’s Certificate as of the date first above written.
SYNIVERSE MAGELLAN FINANCE, LLC


By:    ________________________________    
Name:
Title:
FORM OF ESCROW TERMINATION NOTICE
of
SYNIVERSE MAGELLAN FINANCE, LLC

_____________ ___, 201_
This Escrow Termination Notice is being delivered pursuant to Section 5(b) of
the Escrow Agreement dated as of [•], 2013 (the “Escrow Agreement”), among
Syniverse Magellan Finance, LLC, a Delaware limited liability company (the
“Company”), Barclays Bank PLC, as Administrative Agent under the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”) and
Wilmington Trust, N.A., as escrow agent (in such capacity, the “Escrow Agent”).
Unless otherwise indicated, capitalized terms used but not defined herein have
the respective meanings specified in Escrow Agreement (including those terms
defined by reference to the Credit Agreement referred to therein).
The Company hereby certifies that the Company has determined that the Escrow
Release Date will not occur prior to the Outside Date.




IN WITNESS WHEREOF, the Company has signed this Escrow Termination Notice as of
the date first above written.
SYNIVERSE MAGELLAN FINANCE, LLC
By:        
    Name:
    Title:


FORM OF SPECIAL OPTIONAL PREPAYMENT NOTICE
of
SYNIVERSE MAGELLAN FINANCE, LLC

_____________ ___, 201_
This Special Optional Prepayment Notice is being delivered pursuant to Section
5(c) of the Escrow Agreement dated as of [•], 2013 (the “Escrow Agreement”),
among Syniverse Magellan Finance, LLC, a Delaware limited liability company (the
“Company”), Barclays Bank PLC, as Administrative Agent under the Credit
Agreement referred to below (in such capacity, the “Administrative Agent”) and
Wilmington Trust, N.A., as escrow agent (in such capacity, the “Escrow Agent”).
Unless otherwise indicated, capitalized terms used but not defined herein have
the respective meanings specified in Escrow Agreement (including those terms
defined by reference to the Credit Agreement referred to therein).
The Company hereby instructs the Escrow Agent to release [$____] of the Escrowed
Funds (the “Special Optional Prepayment Amount”) as directed below. The Company
hereby certifies that such funds shall be applied to repay the Initial Term
Loans of certain Lenders identified in the sole discretion of the Initial
Borrower as contemplated by and in accordance with the final proviso to Section
2.5(a)(i) of the Credit Agreement.
The Company hereby directs the Escrow Agent to distribute the Special Optional
Prepayment Amount to the following account(s) by wire transfer of immediately
available funds:
Account Name: [•]
Bank: [•]
ABA: [•]
DDA: [•]



18
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has signed this Special Optional Prepayment
Notice as of the date first above written.
SYNIVERSE MAGELLAN FINANCE, LLC
By:        
    Name:
    Title:





[Signature Page to Special Optional Prepayment Notice]
 


